The Attomy                  General            of Texas
                                                          June 11,       1985
JIM MATTOX
Attorney General


suprems Ccucl MIdIn             Eonorabla William       L. yerguaon                 Opinion    lo.   m-332
P.0. Box 12540                  County 6 District       Attorney
Austin. TX. 79711.2545          Rusk County Courthouse                              Rc: Circumstances         under which a
512/47,2591                     Benderson.     Texas      75652                     county my dispose          of abandoned
Telex 01011M4-l357
TelecQQler51214754m35
                                                                                    rights-of-way

                                Dear Hr. Perguaon:
714 Jackam, sun0 790
oanu. TX. 752024505
                                       You Inform ‘3s that              in Rusk County       several     roads  have       been
214n42.9944
                                abandoned by actico of the              cmlssionera      court.     The county clerk       does
                                not have any records as to               hou the rights-of-way       for these roads       were
4024Albna K+c..Suite 180        acquired    or est&lished                by    the  county,     but    these   roads       were
El Pmo, lx. 789052792           established   many gears ago.              In that regard you ask:
915icG34m
                                                  Euv can the commissioners       court  of a count?
 lcol Texas. sune 700                         dispose   of abandoned rights;ofray       when there is
 nwrtm. TX. 77002~3111                        90 recotij   shoving  the method of acquisition      of
 71Y22%5855                                   such ri@ts-of-way?

                                       A county comadssioners     court has only the pavers conferred           either
 SW Broadway.SuNe 312
                                expressly   or by at:cessary    implication      by the constitutfon     and statutes
 Lubbock,TX. 79401-3479
 mY747.5239                     of this state.      SW Tex. Const.
                                                    --.                  art. V, 118; Canales v. Laughlin,          214
S.W.2d 451,      453 ‘[Tex. 1948).         ThUS,    the cormnissioners      court    can
                                dispose    of abanilctned right-of-way           property   only     where there      Is
 4399 H. Tenth. Sulle S
                                statutory    or cons!:itutional   authorization       to do so.    Id.
                                                                                                   -
 McAllen, TX 79501-1885
 512sS24547
                                        Article      1577,      V.T.C.S.,         prwides       a    statutory       procedure
                                 authorizing      a county commlssionera             court to dispose       of real estate.
 200 MaIn Pbza, Suile 400        County roads and l:j.ghts-ofliay            are iuterests     in land.      See Anderson v.
 !jan Antonio, TX. 702052797
                                 Tall     Timbers     Cock,       378 S.W.2d 16 (Tex.       1964). The         statute
 512i225-4181
                                 soecif%callv      authorizes      a commissioners        court to dispose       of abandoned
                                 “highway right-of -‘ray property.”                V.T.C.S.    art.    15j7.     It has been
  All EqualOPpcrtunilYl          held that a conve!frmee or disposition                of land owned by the county made
  Alflrmallve Action EmPlOYer    in any mode other ,than prescribed               by article     1577. V.T.C.S.,      is void.
                                 See Wilson v. Colzizof              Calhoun,      489 S.W.2d 393 (Tex. Civ. App. -
                                 Corpus Christi        1972. writ ref’d          n.r.e.).      Moreover, a cosmisaioners
                                 court     has not been given           the authority        to douate any county-owned
                                 property       to private       indivjduals        or corporations.          See Conley        v.
                                 Daughtera of the :%I!ublic.            156 S.U. 197 (Tex. 1913); Attorney General
                                 Oplnioa M-62         (1979   .
                                                         -+-X100.            owners of lands        surrounding     a road or
                                  right-of-way      cannot claim title          to them by adverse        possession      unless
                                  the road has been abandoned                 in compliance       with section 2.008 of




                                                                   p.    1518
Eonorable      Uilliu   L. Terguaao     - Page 2        (JX-332)




article       6702-l. V.T.C.8.     Cf.     V.T.C.8.    art.        5517; Attorney General
Opinion       B-111 (1973)   (di&;~ing         predecessor          statute V.T.C.S. art.
6703a).                                                                 .

       You indicated       that thlcre are no records           shoving      the method of
acquisition      of the nou abandoned         right-of-way       property.       The schama
outlined      in   article     157i.     V.T.C.S.,      makes      provlslons       for   the
disposition      of right-of-va:r     property      even if there         are no official
records     of how the property       was acquired.         The prerequisite          for the
application      of article    1577, V.T.C.S.,        is that the property          is owned
by the county at the time               of its     disposition.         Accordingly,      the
cqxmissioners        court     may    dispose      of     the     abandoned       roads     or
rights-of-way      only in the method outlined          in article      1577, V.T.C.S.

                                        SUMMARY

                    Once a county bomanissioners       court has abandoned
                a road or right-of-way        in compliance     with article
                6702-l.    section    :!.008,   V.T.C.S.,     the court       is
                authorized    to   ili.spose    of   the    roads    only     in
                compliance with article        1577, V.T.C.S.,     regardless
                of the method of acquisition.




                                                        JIM        IIATTOX
                                                        Attorney     General   of Texas

 TOMGREEN
 First Assistant        Attorney   Goneral

 DAVID R. RICEAFDS
 Executive Assistant         Attormy     General

 ROBERTGRAY
 Special Assistant        Attorney     General

 RICR GILPIR
 Chairman, Opinion         Committe~c

  Prepared     by Tony Guillory
  Assistant     Attorney General




                                           p.    1519
-*        .                                                                jt
FZ-
      .       -
                  &morable   William   L. Perguam   - Page 3 W-332)   :,




                  APPROVRD:
                  OPINIONCCMITPBE

                  Rick Gilpin,   Chairman
                  Colin Carl
                  Susan Garrison
                  Tony Guillory
                  Jim Moellinger
                  Jeunifer   Riggs
                  Nancy Sutton
                  Sarah Woelk




                                                      p. 1520